SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

644
CA 16-01247
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


DETROY LIVINGSTON, CLAIMANT-APPELLANT,

                      V                                          ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 127058.)


DETROY LIVINGSTON, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ZAINAB A. CHAUDHRY OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Renee Forgensi
Minarik, J.), entered May 23, 2016. The order granted the motion of
defendant to dismiss the claim and dismissed the claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court